      Case 1:19-cv-00154-DLH-CRH Document 29 Filed 11/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

WESLEASE 2018 OPERATING LP,         )
                                    )     ORDER FOR SETTLEMENT
            Plaintiff,              )     CONFERENCE
                                    )
      vs.                           )
                                    )
640SERVICES,                        )
KEITH MORLOCK                       )
                                    )     Case No. 1:19-cv-154
            Defendant.              )
______________________________________________________________________________

       IT IS ORDERED:

       A settlement conference will be held before the magistrate judge on January 14, 2021, at 9:00

a.m at the U.S. Courthouse located in Bismarck, North Dakota (courtroom #2).

       The conference shall be attended in person or electronically, by all parties, together with trial

counsel (if they are represented) for each party. At least one person for each party shall appear

personally to facilitate the electronic appearance by others. An insured party need not attend unless

the settlement decision will be made in part by the insured. When the settlement decision will be

made in whole or in part by an insurer, the insurer shall send a representative or otherwise have a

person available electronically. The persons attending shall be vested with the necessary settlement

authority. Any relief from these requirements must be obtained in advance. Failure to produce the

appropriate person(s) at the conference may result in an award of costs and attorney fees incurred by

the other parties in connection with the conference and/or other sanctions against the noncomplying

party and/or counsel.




                                             Page 1 of 2
       Case 1:19-cv-00154-DLH-CRH Document 29 Filed 11/23/20 Page 2 of 2




        Each party shall submit a confidential settlement statement to the Court no later than two days

prior to the final settlement conference. The settlement statement shall not become a part of the file

of the case, but shall be for the exclusive use of the Court in preparing for and conducting the

settlement conference.

        The settlement statement shall contain a specific recitation of the facts, a discussion of the

strengths and weaknesses of the case, the parties' positions on settlement, including a present

settlement proposal, and a report on settlement efforts to date. If not already part of the court file,

copies of any critical agreements, business records, photographs or other documents or exhibits shall

be attached to the settlement statement. The settlement statement should not be lengthy, but should

contain enough information to be useful to the Court in analyzing the factual and legal issues in the

case. The parties are directed to be candid in their statements.

        The parties shall submit their settlement statement to the court via           e-mail   (ndd_J-

Hochhalter@ndd.uscourts.gov) at least two (2) days prior to the settlement conference. The

settlement statement shall not be filed with the Clerk's office. Copies of the settlement statement shall

not be provided to the other parties in the case.

        Counsel are directed to confer with their clients in advance of the conference to explore the

parties’ settlement positions, and the parties are encouraged to exchange settlement proposals prior

to the conference. These steps will enable the conference to progress more expeditiously.

     Dated this 23rd day of November, 2020.

                                                /s/ Clare R. Hochhalter
                                                Clare R. Hochhalter, Magistrate Judge
                                                United States District Court


                                              Page 2 of 2
